Citation Nr: 1143529	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a right knee disability has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for residuals of a right rotator cuff repair,  claimed as secondary to service-connected bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1992.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2007 rating decision in which the RO, inter alia, denied a claim for service connection for residuals of a right rotator cuff repair as secondary to service-connected bursitis of the right shoulder and determined that new and material evidence had not been submitted to reopen previously denied claims for service connection for left and right knee disabilities.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.  

In May 2009, the RO issued supplemental SOCs (SSOCs) reflecting the continued denial of service connection for right and left knee disabilities, on the basis that although new and material evidence had been presented to reopen the claims for service connection, the claims, on their merits, must still be denied.  

Regardless of the RO's actions in the May 2009 SSOC (i.e., addressing the claims of service connection for right and left knee disabilities on their merits), the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable decision on the requests to reopen-the Board has characterized the appeal involving right and left knee disabilities as encompassing first four matters set forth on the title page.

In characterizing the matters on appeal, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for right and left knee disabilities.  At the time of the prior denials, there was either no medical diagnosis of the claimed disability, or the same complaints made in connection with the current claims.  As such, any diagnosis made since the prior denial does not constitute a different knee disability.  As such, new and material evidence is required to reopen each claim for service connection.

In his June 2008 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge. The requested hearing was scheduled for September 2010, however, the Veteran failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Also, in May 2009, after the issuance of the May 2009 SSOC, the RO obtained additional VA treatment records dated from May 2008 through April 2009.  Generally, the Board is required to refer any evidence received prior to transfer of records to the Board to the RO for review and disposition in a rating decision or SSOC.  38 C.F.R. §§ 19.31, 19.37(a) (2011).  However, the Board has reviewed the newly received VA treatment records and concludes that such records are not material to the bases for the Board's denial herein.  Rather, such evidence either does not pertain to the claimed disabilities or is duplicative of evidence already of record.  Under these circumstances, this evidence is not "relevant" as defined at 38 C.F.R. § 19.37, and a remand for RO consideration is not required.

The Board's decision reopening the claims for service connection is set forth below.  The underlying claims for service connection for right and left knee disabilities, on the merits, as well as the claim for service connection for residuals of a right rotator cuff repair, are addressed in the remand following the order.  These matters are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a June 2005 rating decision, the RO denied service connection for right and left knee conditions; although notified of the denial in a June 2005 letter, the Veteran did not perfect an appeal of the decision.  

3.  Evidence associated with the claims file since the June 2005 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims for service connection for right and left knee disabilities, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision in which the RO denied service connection for right and left knee disabilities is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the June 2005 denial is new and material, the criteria for reopening the claims for service connection for right and left knee disabilities are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the requests to reopen the claims for service connection for right and left knee disabilities, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Here, the record reflects that the Veteran was denied service connection for right and left knee conditions by an RO rating decision dated in June 2005.  The evidence of record at the time included the Veteran's service treatment records, which reflect that he occasionally complained of pain radiating from his lower spine down to the backs of his knees, but are silent for any specific complaint of either knee.  Clinical evaluation of the Veteran's knees throughout service, to include his April 1992 retirement physical, was described as normal and there was no mention of any subjective knee problems in the multiple reports of medical history on file.  

Also of record at the time of the June 2005 rating decision was a November 1996 VA examination report in which the Veteran reported that both of his knees seemed to "creak" when climbing stairs; such symptomatology was noted to have been present for the past several years.  The first clinical evaluation of the Veteran's knees was a July 2004 VA urgent care record which described complaints of worsening chronic left knee pain.  A history of remote injury by motor vehicle accident was reported with impact to the left knee.  The assessment was degenerative joint disease of the "right [sic] knee."  Thereafter, a February 2005 VA orthopedic consult noted a history of intermittent, bilateral knee pain for the last four years without previous injury; the diagnosis was bilateral knee pain, left greater than right, with severe degenerative joint disease of the left knee.  

The bases for the RO's June 2005 denials were that the record failed to indicate that the Veteran's chronic knee problems had their onset during active duty service.  It also found that the evidence of record was insufficient to demonstrate a relationship between his current problems and service.  

Although notified of the denial in a June 2005 letter, the Veteran did not initiate an appeal of the June 2005 RO decision denying service connection for right and left knee conditions.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's June 2005 denial of these claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board acknowledges that additional evidence-i.e., non-VA medical reports- was submitted by the Veteran within one year of the June 2005 letter notifying the Veteran of the RO's decision.  However, to the extent that this evidence makes no mention of the Veteran's claimed knee disabilities, but rather pertains to clinical evaluation of respiratory problems, the Board finds it has no bearing on the current appeal and does nothing to vitiate the finality of the June 2005 RO decision.  See Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011) (holding that when considering finality, 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant appeal period to determine whether they pertain to the adjudicated, rather than a new, claim).  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Here, the Veteran requested that VA reopen the previously-denied claims for service connection in May 2006.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's June 2005 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since June 2005 that pertains to the Veteran's claimed right and left knee disabilities.  Such evidence includes the report of an October 2006 VA examination report which notes a diagnosis of right and left knee osteoarthritis.  

Also associated with the record is an April 2008 letter from WWC, D.O., noting that the Veteran has been "having pains from arthritis in most of his joints for the last 20 to 25 years" and that he now has "bilateral arthritis of the knees."  In this letter, WWC, D.O., explains that "arthritis is a degenerative process that progresses from an initial insult," and that the Veteran's "initial insult" occurred during service and is now affecting his knees.  As such, it is WWC, D.O.'s belief that bilateral arthritis of the knees is "service[-]connected."  

Further, a July 2008 written statement from the Veteran contains lay assertions that he experienced knee pain during service coincident with his spine pain.  More specifically, his "knees were painful after any period of exercise."  

At the time of the June 2005 rating decision, there was evidence of complaints of radiating pain in service as well as complaints of knee pain shortly after service; there was also evidence of a diagnosed chronic left knee disability-degenerative joint disease.  There was, however, no medical evidence of a current, chronic right knee disability, or medical evidence of a nexus between any right or left knee disability and service.  

The additionally received medical evidence includes findings of a current, chronic right knee disability-arthritis.  Additionally, there is new, competent lay evidence that the Veteran experienced bilateral knee pain during service following episodes of physical activity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding a lay person competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  And, the additionally received medical evidence includes a medical opinion that the Veteran's current bilateral arthritis of the knees is the result of an "initial insult" and degenerative process that began during his active duty service and is responsible for all of his arthritic processes, including those already service-connected.  

The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the June 2005 final denial of the claim for service connection for right and left knee disabilities, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it addresses whether the Veteran currently has chronic right and left knee disabilities that may have had their onset during service.  Hence, this evidence raises a reasonable possibility of substantiating these claims for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right and left knee disabilities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a right knee disability has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left knee disability has been received, to this limited extent, the appeal is granted.


	
REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for right and left knee disabilities, on the merits, as well as the claim of service connection for residuals of a right rotator cuff repair, is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As indicated above, the record reflects current medical evidence of degenerative changes in the Veteran's right and left knees.  Furthermore, the Veteran has reported a continuity of symptomatology since service which, by itself, indicates that such disabilities may be associated with service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  There is also a medical opinion of record which suggests that the Veteran's current bilateral arthritis of the knees is related to a degenerative process that began during active duty service and is responsible for all of his arthritic processes.  Unfortunately, this opinion, while sufficient to suggest a connection between his current knee disabilities and service, is not sufficient to substantiate the Veteran's claims because the opining clinician did not have access to the Veteran's service treatment records and was not privy to an accurate medical history of the Veteran's in-service joint complaints.  As this clinical evidence is relevant to the opinion provided, additional medical evidence-i.e., an opinion that considers all the relevant evidence-is necessary to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Similarly, a VA examination to obtain a medical nexus opinion is warranted in the Veteran's appeal of his claim for service connection for residuals of a right rotator cuff repair.  In this regard, the aforementioned April 2008 letter from WWC, D.O., suggests that while the Veteran may have incurred a right rotator cuff tear while skiing in 2005, the actual cause of this injury was the "thinning" of his bones due to service-connected bursitis.  The Board acknowledges that the Veteran was previously examined by the VA in October 2006 and that an etiological opinion was provided regarding whether a rotator cuff tear is "caused by or a result of" bursitis.  However, this opinion does not appear to address the rationale provided by WWC, D.O., that bursitis led to a weakening of the Veteran's shoulder.  Moreover, the October 2006 VA opinion does not address whether any current residuals of the Veteran's right shoulder rotator cuff tear are aggravated by his service-connected bursitis.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310 (2011).  In sum, the October 2006 VA opinion is inadequate and a new opinion which considers all theories of entitlement (i.e., causation and aggravation) and relevant evidence (i.e., opinion by WWC, D.O.) must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claims for service connection, and may result in denial of the original claim for service connection for residuals of right rotator cuff repair.  See 38 C.F.R. § 3.655(a),(b)(20100).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the White River Junction VA Medical Center (VAMC), dated through April 2009; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the White River Junction VAMC (since April 2009), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the White River Junction VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for right and left knee arthritis and/or for residuals of a right rotator cuff repair that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Knees:  For each knee, the physician should clearly identify all current disability(ies), to include arthritis.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that ) the disability had its onset in or is otherwise medically-related to service.  

had its onset in or is medically related to service.  In rendering the requested opinion, the physician should specifically consider and address the April 2008 opinion from WWC, D.O. that the Veteran's knees are the result of a degenerative process that began during service and affects his joints generally.

Residuals of Right Shoulder Rotator Cuff Repair:  The physician should clearly identify all current residual(s) of the Veteran's torn right rotator cuff, status post-repair.  Then, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the right rotator cuff tear and/or  any current residual(s) was/were caused by or is/are aggravated (worsened beyond the natural progression) by the Veteran's service-connected bursitis of the right shoulder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and address the April 2008 opinion from WWC, D.O. that the Veteran's right shoulder was weakened by service-connected bursitis, thereby resulting in a rotator cuff tear where one would not be expected.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claims, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 
 
8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


